DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/07/2022 has been entered.
 











Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11-12 were amended to stated that a sodium content is reduced in the Odontella biomass “in comparison to an Odontella biomass that has not been treated with the wash”. When turning to the pending Disclosure for support, it is noted that there is no discussion toward another Odontella biomass. There is limited discussion toward the wash step and salt reduction disclosed (0030, 0046, and 0058-0059). Nothing can be found that discusses a comparison of a washed Odontella biomass versus another not washed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recite the broad recitation “animal”, and the claim also recites “human” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 as rejected under 35 U.S.C. 102(a)(1) as being anticipated by RD, and in the alternative rejected under 35 U.S.C. 103 as being unpatentable over RD.
RD: Ribadeau-Dumas: WO 2009/147340 A1; published 12/10/2009.

Independent claim 1
RD also teaches methods of making foods comprising microalgae or its extract (ref. clm. 1), including: Odontella (ref. clm. 5); and further provides the amount of 0.2 to 65 wt% of Odontella, which anticipates the use of about 20-50 wt% of Odontella microalgae in foods, as claimed.

RD goes on to teach that the microalgae provides the benefit of good oral hygiene, and more particularly, promotes and maintains healthy teeth and gums (see Field of Invention and ref. clm. 1). 

Said teaching provides the product is food therefore it is for human or animal consumption, as claimed.
In the alternative, since RD teaches the composition is a food, it would be reasonable to expect that it is for human or animal consumption, as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over RD, as applied to claim 1 above.

Dependent claims
As for claim 2, it would be reasonable to expect that similar compositions have similar intended use, including that the product (i.e. composition) above, is intended for
being characterized as a cereal product, a bakery product, a sweet or savory cake, a sweet or savory biscuit, a candy, a soup, a vegetable crisp, a condiment, an oil, a cooked dish, a product processed from marine products, or a dairy product.  



Further, RD teaches the food type made, includes: confections(top of pg. 7), which encompasses bakery products, as claimed. RD also teaches the food is a candy (starting at line 10 on pg. 7).

As for claim 3, it would be reasonable to expect that similar compositions have similar intended use, including that the edible product has the intended use of: a soda, a fruit juice, an energy drink, a flavored water, a syrup or an alcoholic beverage.  
Further, RD teaches the food type includes foods that are chewed or sucked, which provides they are in digestive liquids generated in the mouth, which encompasses the product being in the form of  a flavored beverage or syrup, as claimed.

As for claim 7, RD is not explicit about the extract of Odontella having the property of being hydrophilic, however, in this case the genus is so small that the teaching encompasses hydrophilic properties, because the various permutations of philic properties in the generic are so small (hydrophilic or lipophilic) that the teaching is as comprehensive and fully as if it had written the name of each permutation. 
See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.

Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making an extract of Odontella dough, as the modified teaching above, to include the specifically claimed type or property, hydrophilic, as claimed, because in this specific case the various permutations of types of philic properties in the generic are so small (hydrophilic or lipophilic) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4

Claim 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over RD, as applied to claims 1, 2-3 and 7 above, further in view of Grundman.
Grundman: PCT/EP2011/067945; published Oct. 03, 2017; cited herein from US 20180078521.

As for claim 4, RD does not discuss the microalgae extract is in the form of oleoresin, a lipid (0029), as claimed.
Grundman also teaches methods of making edible nutritional compositions (i.e. food) (0023), comprising a marine microalga of the genus Odontella (0016), a biomass and/or at least one extract thereof (0016), and further provides that the microalgae extract is in the form of oleoresin, a lipid (0029), as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible compositions with Odontella biomass, as RD, to include extract is in the form of oleoresin, a lipid (0029), as claimed, because Grundman illustrates that the art finds Odontella biomass in the form of oleoresin, a lipid, as being suitable for similar intended uses, including methods of making edible 

As for claim 5, the modified teaching, in Grundman, provides that the extract comprises DHA (0014), which means it contains a polar lipids.  The examiner take Official Notice that DHA has a property comprising a Topographical Polar Surface Area.

As for claim 6, the modified teaching, in Grundman, provides that the lipid extract comprises EPA (0012), DHA (0012), fucoxanthin (0012), and carotenoid pigments (0012).  

As for claim 7, it would be reasonable to expect that similar compounds have similar functionality, including being hydrophilic as claimed.

As for claim 8, the modified teaching, in Grundman, provides that the biomass extract comprises: proteins (Table 7b), mineral salts (i.e. sodium) (Table 7b), pigments (0004), polysaccharides (0005) and/or fibers (i.e. beta.-glucan) (0005).  

As for claim 9, the modified teaching, in Grundman, provides that the biomass extract comprises: organic silica (i.e. silica cell walls) (0004), polyphenols (i.e. beta-carotene) (0004) and proteins (Table 7b).  


As for claim 10, the modified teaching, in Grundman, provides the marine microalga comprises Odontella aurita (0016).  

As for claims 11-12, the claim that the Odontella biomass has been previously treated with a wash which reduces its sodium content as compared to one that was not washed, fails to further limit the composition claimed because said limitation reflects a process of making a single ingredients of the product claimed, not the composition as a whole.
This imparts no patentable distinction over the claimed product, because patentability of a product is dependent on the claimed composition itself, the ingredients therein and any physical or chemical structure they impart to the composition claimed.  
Further, the modified teaching, in Grundman, provides that the biomass used is treated for a reduced sodium content (0123-0124), wherein when the sodium content is decreased the percentage of PA, AA, DPA, DHA and EPA from total fatty acid was increased, which presents result effective variables.  
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the sodium content used in the process of making/using biomass products, as in the modified teaching above, through routine experimentation, to impart the desired properties associated with sodium content in the biomass made and used, including a reduced sodium content as claimed, because the selection of something based on its known suitability for its intended use has been held prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

Claim 13 is toward a process of making a single ingredient (e.g. the biomass) of the product claimed.  Since the patentability of a product is dependent on the claimed composition itself, the ingredients therein and any physical or chemical structure they impart to the composition claimed, as discussed in the rejection of claims 11-12 above, such a claim makes not patentable distinction over the claimed product as a whole, because.  
Further, the modified teaching, in Grundman, provides that the biomass is treated by steps of: harvesting, filtration, air flotation, centrifugation, and various process known in the art, including: non-limiting examples of drying techniques (0013), which imparts a dried component as claimed.  

Claims 7-9 are also rejected under 35 U.S.C. 103 as being unpatentable over RD, as applied to claim 1 above, further in view of Zenella (9,974,819).
As for claim 7, although it would be reasonable to expect that similar compounds have similar functionality, including being hydrophilic as claimed, RD does not discuss that the extract of Odontella comprises hydrophilic compounds (i.e. types that aqueous solubility).
Zenella also teaches methods of making extracts of Odontella (8. 3+), and further provides that said extracts have both lipophilic and hydrophilic compounds (11, 44 
Therefore, Zenella provides reasoning for the extract of Odontella comprising hydrophilic compounds, because the teaching shows that they are included as part of the biomass.  Further, given the desire to focus on the functionality of one particular type of solubility over another, Zenella provides how this is accomplished.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making extracts of Odontella, as RD, to include that they have hydrophilic compounds, as claimed, because Zenella provides teaches that extracts of Odontella comprise hydrophilic compounds, and further, show how to tune the biomass extract toward one type of philic compound vs another.

As for claim 8, the modified teaching, in Grundman, provides that the biomass extract comprises: proteins (Table 7b), mineral salts (i.e. sodium) (Table 7b), pigments (0004), polysaccharides (0005) and/or fibers (i.e. beta.-glucan) (0005).  

As for claim 9, the modified teaching, in Grundman, provides that the biomass extract comprises: organic silica (i.e. silica cell walls) (0004), polyphenols (i.e. beta-carotene) (0004) and proteins (Table 7b).  


Response to Arguments
It is asserted, that the Office Action states that the claims are objected to because of the following informalities: "the MPEP is clear that where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation." In response, Claim 1 is reformatted as shown in the enclosed claim amendments. The objection is moot. 
In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.

It is asserted, that With respect to claim 1, the Office Action states that claim 1 "recites the broad recitation "food", and the claim also recites "drink" which is the narrower statement of the range limitation." The Office Action states "that food by dictionary definition is any nutritious substance that people or animals eat or drink or that plants absorb in order to maintain life and growth." The Examiner advises that food encompasses beverages or drinks.  Accordingly, claim 1 is amended as recommended by the Examiner and recites "wherein the product is food," based on the Examiner's conclusion that food encompasses beverages or drinks. 
In response, Applicant’s timely response is appreciated, and said rejection is not re-issued herein.

It is asserted, that the Examiner further states that "further on claim 1, the metes and bounds of what makes something "suitable" for human or animal consumption is 
In response, Applicant’s timely response is appreciated, and said rejection is not re-issued herein.

It is asserted, that Claims 11 and 12 stand rejected for reciting the term "reduced" which is a relative term. In response, claims 11 and 12 are amended to recite a reduced sodium content in the Odontella biomass that has been treated with a wash in comparison to the Odontella biomass that has not been treated with the wash. 
In view of this amendment, the rejection of claims 11 and 12 should be reconsidered and withdrawn. 
In response, said amendment does not overcome the rejection because the reduced amount of sodium is toward the composition, whereas the further limitations are toward a method step.


It is asserted, that Claim 14 stands rejected for reciting the terms "aroma," "flavors" and "organoleptic qualities" as relative terms. In response, claim 14 is cancelled without prejudice. All rejections to claim 14 are moot. 
In response, Applicant’s timely response is appreciated, and said rejection is not re-issued herein.


As to claims 11-13, the Examiner states "a composition claim is not toward the ingredients prior to their use in the composition, merely as combined in the composition as a whole." We respectfully submit that claims 11 and 12 define the product of claim 1 further in that Odontella biomass (claim 11) or Odontella extract (claim 12) is limited to that having a reduced sodium content. 
With respect to claim 13, the Office Action states that claim 13 recites "methods of making the single ingredient which fail to further limit the product itself as claimed." 
Present claim 13 as amended with this response recites in part: ". . .wherein the product comprises the Odontella biomass which was treated by a method consisting of the following steps. .. " 
In connection with a product-by-process claim, section §2113 of MPEP requires that the structure implied by the process steps should be considered where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. 
In claim 13, the final product, food, comprising the Odontella biomass has a reduced sodium content. As these distinctive characteristics have been imparted by a process including the wash, a product-by-process feature of having lowered sodium content should be considered. 

In view of the foregoing, we respectfully request that the rejection of claims 11-13 for improper dependent form be reconsidered and withdrawn. 
In response, Applicant’s claim toward the step of washing does nothing to indicate the amount of sodium in the composition as a whole, therefore makes no patentable distinction over the rejection of record, however, the 35 USC 112 (d) rejections are found unnecessary, therefore they are not re-issued herein.
  
It is asserted, that the 35 USC §103 rejections are respectfully traversed because the combined art does not disclose or suggest to a person of skill all necessary modifications and a person of skill does not have a reasonable expectation of success for formulating a food or drink product as defined in the pending claims. 

Present claim 1 and its dependent claims are directed to a product which comprises between 0.2 and 50% by weight of biomass of a marine microalga of the genus Odontella and/or at least one extract of said microalga; and wherein the product is food.  The Office Action states that the following claim was considered: "an edible product comprising: between 0.2 and 50 wt% of biomass of a marine microalga of the 
It is well settled in law that in determining the differences between the prior art and the claims, the question under 35 USC § 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. See MPEP, §2141.02. Furthermore, distilling an invention down to the "gist" or "thrust" of an invention disregards the requirement of analyzing the subject matter "as a whole." Id. 
Present Claim 1 and its dependent claims recite "wherein the product is food." The combined art is directed to food supplements and does not disclose or suggest food. The rejection should be reversed. 
In response, food, by definition is anything that can be eaten and digested, including substances consumed to provide nutritional support, therefore food supplements are food, as claimed.

It is asserted, that as is determined by the Examiner, Grundman discloses in paragraph [0016] several different microalgae suitable for obtaining an extract with substantial amount of fucoxanthin, including Phaeodactylum tricornutum, Navicula pelliculosa, Amphora, Isochrysis aff Galbana, Odontella aurita, Nitzscia closterium, Cylindrotheca closterium, Chaetoseros sp., and Emiliania huxleyi or a combination thereof. As can be seen from this list, some of the microalgae are freshwater algae. There is no direction or guidance for a person of skill to choose selectively Odontella aurita from a list of Grundman as Grundman teaches that any fresh-water microalgae is 
In response, Grundman is clear that it is known for the microalgae to grow in either marine or freshwater systems (0003), therefore this argument is not persuasive.

It is asserted, that the Office Action suggests that Grundman may be modified in view of Mimouni and Hijiya.  Hijiya is directed to compositions with synthetic EPA. Hijiya discloses that EPA has an unpleasant odor and provides compositions in which the odor is masked with gamma-cyclodextrin. See abstract and the rest of the disclosure, including example 1 and claims. Mimouni studied effects of 0. aurita used as a food supplement in high fat diets. See paragraph 4.2 and also conclusions. Mimouni does not disclose or suggest food (the main source of energy) comprising O. aurita. Instead, Mimouni suggests that there may be health benefits for supplementing high-fat diets with O. aurita used as a food supplement because O. aurita contains EPA. 
The Office Action states that a person of skill would have a reasonable expectation of success for modifying Grundman in view of Mimouni and Hijiya as "similar compositions have similar intended uses." 
In response, the examiner does not agree with Applicants characterization of Mimouni and Hijiya, however, further searching, necessitated by amendments, discovered the RD reference as applied above.

It is asserted, that the combined art fails to disclose or suggest food comprising 0.2 to 50% by weight of between 0.2 and 50% by weight of biomass of a marine 
In the meantime, dietary supplements in Grundman are optimized for fucoxanthin and there is no reason for a person of skill to switch to any other protocol if this would result in a decrease in fucoxanthin because this modification is against the mode of operation of Grundman producing a composition with high amounts of fucoxanthin. 
A person of skill cannot determine an optimized range for food, based on Grundman even in view of the two other cited references as the combined art is not directed to a food. For all these reasons, we respectfully submit that the present claims are not obvious over Grundman in view of Hijiya and Mimouni. 
	In response, please see the modified rejection above, wherein the RD reference is applied as discovered in further searching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793